In a family offense proceeding, the appeal is from an order of the Family Court, Nassau County (Feiden, J.), dated December 16, 1991, which, after a hearing, found that the respondent was in willful violation of an order of protection dated April 25, 1991, and sentenced him to a term of 30 days in the Nassau County Correctional Facility.
Ordered that the order is affirmed, without costs or disbursements.
The appellant contends that the evidence presented at the hearing was insufficient to support the Family Court’s finding that he willfully violated the order of protection. This contention is without merit. The evidence adduced at the hearing established, by competent proof, that the appellant willfully violated the order of protection (see, Family Ct Act § 846-a) when he went to the petitioner’s residence without her permission, demanded money from her, and engaged in disruptive behavior (see, Matter of Leonetti v Riehl, 154 AD2d 675, 676).
We have considered the appellant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Miller, O’Brien and Ritter, JJ., concur.